Spain, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondents which continued petitioner’s placement in administrative segregation.
Petitioner, a prison inmate, challenges the determination continuing his placement for an indefinite period of time in the administrative segregation housing unit (SHU) at Shawangunk Correctional Facility in Ulster County. Petitioner contends that the determination was not based upon substantial evidence that he poses a threat to the safety and security of the facility (see, 7 NYCRR 301.4 [b]). We disagree. .
*688Adduced in evidence at the administrative hearing was information provided by an investigator from the Inspector General’s office, stating that an ongoing confidential investigation had uncovered petitioner’s participation in various illegal activities while he was a member of the general prison population. It was recommended that petitioner’s placement in SHU be continued in order to curtail this misconduct. We find this information sufficient to constitute the requisite substantial evidence in support of the determination under review (see, Matter of Cowart v Pico, 241 AD2d 723). Petitioner’s remaining contentions, including his assertion of Hearing Officer bias and his unsupported allegation that he was assigned to SHU in retaliation for various actions on the part of petitioner and his attorney, have been examined and found to be without merit (see, Matter of Hill v Coombe, 227 AD2d 706, 707).
Mikoll, J. P., Crew III, White and Carpinello, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.